Citation Nr: 1723094	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-08 051	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the left knee prior to October 21, 2014.

2. Entitlement to an initial disability rating in excess of 20 percent for subluxation of the left patella associated with osteoarthritis of the left knee prior to October 21, 2014.

3. Entitlement to a disability rating in excess of 30 percent for status post total left knee replacement from December 1, 2015 to November 6, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

In September 2014, the Board remanded this matter for further development.

In an April 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for moderate subluxation of the left patella associated with osteoarthritis of the left knee, rated as 20 percent disabling, effective March 21, 2011.  In a March 2015 rating decision, the AOJ granted a 100 percent disability rating for status post total knee replacement, left knee (formerly evaluated as osteoarthritis with subluxation), effective October 21, 2014, and a 30 percent disability rating effective December 1, 2015.  In a February 2017 rating decision, the AOJ granted a 100 percent disability rating for status post total left knee replacement, effective November 7, 2016, and a 30 percent disability rating will be assigned from January 1, 2018.  Although the Veteran did not specifically disagree with the ratings or the effective dates assigned, the Board finds that the ratings and effective dates for these issues are part and parcel of the Veteran's claim for an increased initial disability rating for his service-connected left knee disability.  Thus, these issues are identified as separate appeal issues on the cover page of this decision.

In the February 2011 rating decision and March 2012 statement of the case, the RO also denied entitlement to service connection for lumbar spine degenerative disease (claimed as back condition).  In the March 2012 substantive appeal the Veteran stated he only wished to appeal the RO decision regarding his left knee.  Accordingly, the Board finds the Veteran did not perfect an appeal as to the issue of entitlement to service connection for lumbar spine degenerative disease, and thus, that issue is not currently before the Board.  See also November 2013 videoconference hearing transcript.

The issue of entitlement to service connection for back pain secondary to the left knee disability has been raised by the record in a September 2013 claim, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to a disability rating in excess of 30 percent for status post total left knee replacement from December 1, 2015 to November 6, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to October 21, 2014, the Veteran's left knee osteoarthritis related to his in-service meniscectomy was manifested by frequent episodes of "locking," pain, and effusion into the joint.

2. It is factually ascertainable that the Veteran's left knee was productive of moderate recurrent subluxation or instability throughout the appeal period prior to October 21, 2014.

3. Prior to October 21, 2014, the Veteran's left knee was productive of no more than moderate recurrent subluxation.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 20 percent, but no higher, for osteoarthritis of the left knee prior to October 21, 2014 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2016).

2. The criteria for an effective date of September 9, 2010 for entitlement to an initial 20 percent disability rating for subluxation of the left patella associated with osteoarthritis of the left knee have been met.  38 U.S.C.A. §§ 1155, 5101, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.71a, Diagnostic Code 5257 (2016).

3. The criteria for an initial disability rating in excess of 20 percent for subluxation of the left patella prior to October 21, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

VA's duty to notify was satisfied by a letter dated in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's lay statements, VA treatment records, and identified private treatment records have been associated with the evidence of record.  VA examinations were conducted in December 2010, March 2013, and October 2013.

In the September 2014 remand, the Board instructed the AOJ to obtain the Veteran's updated VA treatment records and then schedule the Veteran for a VA examination.  The Veteran's VA treatment records dated up to November 2016 have been associated with the evidentiary record.  However, the evidence of record indicates the Veteran was not afforded a new VA examination of his left knee.  The Board has also considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald that an examination for the knee should consider active and passive motion, in weight-bearing and nonweight-bearing, and with the range of motion of the opposite joint.  28 Vet. App. 158, 169-70 (2016); see also 38 C.F.R. § 4.59.  

However, the rating period decided herein is prior to the Veteran's October 2014 total left knee replacement.  When applicable, the Board has considered evidence that addresses the Correia considerations.  However, the Board finds a remand to obtain a medical opinion speculating on the Veteran's level of disability prior to his October 2014 total knee replacement would be unable to yield specific clinical findings such as range of motion and such for the period under consideration herein, and would only cause unnecessary delay to the appeal process with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Accordingly, the Board finds there has been substantial compliance with its September 2014 remand, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the knee is rated under Diagnostic Code 5260.  Limitation of flexion of the knee to 60 percent warrants a zero or noncompensable rating; limitation of flexion to 45 degrees warrants a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent rating; and limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee is rated under Diagnostic Code 5261.  Limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating; limitation of extension to 10 degrees warrants a 10 percent rating; limitation of extension to 15 degrees warrants a 20 percent rating; limitation of extension to 20 degrees warrants a 30 percent rating; limitation of extension to 30 degrees warrants a 40 percent rating; and limitation of extension to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Other knee impairment consisting of recurrent subluxation or lateral instability is rated under Diagnostic Code 5257.  A 10 percent rating is warranted for knee impairment of recurrent subluxation or lateral instability that is slight.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A semilunar cartilage is one of the menisci of the knee joint.  Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Factual Background

In the February 2011rating decision, the RO granted entitlement to service connection for moderate osteoarthritis of the left knee, claimed as residual of left knee surgery, rated as 10 percent disabling.  In the June 2011 notice of disagreement, the Veteran disagreed with the initial disability rating for his left knee.  In an April 2013 rating decision, the RO granted a separate disability rating of 20 percent for moderate subluxation of the left patella, effective March 21, 2011.

Upon a September 2010 VA primary care visit, the Veteran reported his in-service left knee surgery, and stated he was now having increasing pain, popping, and giving way with his knee.  Upon examination the left knee had crepitus and joint line tenderness.  A September 2010 x-ray showed mild-to-moderate medial joint space narrowing.

In a September 2010 statement, the Veteran indicated that he could not sit for too long before he had to move and stretch his knee.  He reported his knee popped out of place causing him to stumble, that he experienced pain and burning on the inside of his knee, and that he did not have to be doing anything and his knee would hurt.  In a September 2010 statement the Veteran's wife also reported that the Veteran's knee popped and burned as he walked, and stated she could hear the popping sound from around his kneecap.  She also stated that sometimes if the Veteran stepped the wrong way or moved in a fast motion he would stumble because his knee gave out.

In a September 2010 letter, Dr. P.B. noted the Veteran's reports of pain, swelling, and limitation of motion in the left knee which did not improve with medication.  Dr. P.B. stated a September 2010 x-ray confirmed degenerative joint disease of the knee.

Upon a December 2010 VA examination, the VA examiner noted the Veteran's service treatment records show he underwent a left medial meniscectomy in January 1979.  The Veteran reported his left knee symptoms included giving way, instability, pain, stiffness, weakness, and tenderness.  The examiner stated the Veteran experienced one episode of dislocation or subluxation during service, but no effusions.  The Veteran reported severe flare-ups every day, lasting usually about one-to-two minutes before resolving.  The Veteran stated the flare-ups would occur for no reason in particular, and were alleviated with rest, massage, and no weight-bearing.  The Veteran reported he had to stop whatever activity he was doing during a flare-up.  The Veteran also reported being unable to stand more than approximately 15 minutes, and walk no longer than approximately 45 minutes.  The VA examiner reported the Veteran frequently used a brace, wearing it every day but taking it off when home and resting.

Upon physical examination, the December 2010 VA examiner noted the Veteran had a limping gait.  Range of motion testing was performed for both of the Veteran's knees.  The left knee had flexion from 5 to 100 degrees, and extension was limited by 5 degrees, with objective evidence of pain with active motion.  Following repetitive motion there was also objective evidence of pain, and the Veteran's range of motion was limited by pain to 5 to 92 degrees.  The examiner stated there was no ankylosis of the knees.  The December 2010 VA examiner noted the September 2010 x-ray results, and diagnosed moderate left knee osteoarthritis.  

In a February 2011 addendum via email, the December 2010 VA examiner clarified that the Veteran did complain of instability and giving way of his knee upon examination, but stated there was no objective evidence of instability of the knees.

Upon a March 2011 VA orthopedic surgery consultation, the Veteran complained of pain localized to his medial knee, grinding, and an inability to stand more than 20 minutes.  Upon examination the Veteran had a positive varus stress test, positive medial laxity with valgus load, and positive patellofemoral crepitation.  The physician diagnosed degenerative joint disease and ordered an MRI.

The April 2011 MRI of the left knee revealed the medial collateral ligament complex was intact.  The anterior cruciate ligament was not visualized, and the medial meniscus was not seen, which the radiologist stated was suggestive of the prior meniscectomy.  Further, almost complete cartilage loss was noted in the weight-bearing portion of the medial compartment.  Chondromalacia in the weight-bearing portion of the lateral femoral condyle and in the lateral patellar facet was shown, as well as postoperative changes in the medial retinacular tissues.

Upon an April 2011 VA orthopedic surgery visit, a varus deformity was noted and the Veteran's range of motion was measured as zero to 115 degrees, with moderate patellar crepitus.  The physician diagnosed osteoarthritis, and ordered an unloader brace for the Veteran's left knee.

In an August 2011 statement the Veteran contended that the removal of his meniscus had caused the weight of his body to be distributed unevenly on the knee joint, which in turn put excessive force in specific areas causing flattening of the bones, bone spurs and osteoarthritis in the knee joint.  The Veteran stated his VA orthopedic doctor told him that his knee has bowed outward because of the meniscus being removed and nothing being put in its place, and therefore ordered a knee brace so the bones would stop rubbing together and to push the knee back in place.  The Veteran reported the brace worked somewhat, but after a long period of time the pain was still present.  The Veteran further reported that in an examination of his knee they found that it sometimes creaked when moved back and forward.  The Veteran also reported experiencing a pain severity rated as a 6-7 out of 10, but that he did his best to just deal with the pain.  The Veteran stated his patella would pop out of its socket and cause a "hard pain," and that moving sideways quickly also hurt.  The Veteran further reported that sometimes when he would walk his knee would give way causing him to stumble and almost fall.  The Veteran stated his knee brace did not prevent his patella from moving out of its socket. 

Upon a December 2011 VA orthopedic surgery visit the physician noted the Veteran's left knee pain was unresponsive to conservative treatment, and that he continued to experience activity-related pain which interfered with his activities of daily living.  Upon examination there was crepitus and minimal effusion.  

A January 2012 VA prosthetics note indicated the Veteran's had been issued a custom CX2K brace, which was used to treat a range of symptoms from ligamentous injury to osteoarthritis.

In a March 2012 statement accompanying his substantive appeal, the Veteran reported he had bad pain in his knee, and if he stood too long it began to hurt and he would have to lean more on his right leg.  The Veteran stated if he moved laterally too quickly he would experience a very painful feeling in his knee which would cause him to either stumble forward or his knee would lock up.  The Veteran also stated he still had pain with rest.  The Veteran stated going down stairs was very difficult because of the pounding and unsteadiness.  He also stated the worst pain happened when he moved forward and his knee cap would pop out of place.  The Veteran stated after long periods of standing the knee would sometimes swell.  The Veteran further reported his doctor ordered a special brace because his knee cap was popping out of place, and stated it worked fine so long as he wore it.  However the Veteran stated he could not make a sudden turn without a great amount of pain and the knee would sometimes lock up causing him to stumble or lose his balance.

Upon a December 2012 VA primary care visit the physician also noted the Veteran's reports that his knee constantly hurt and his knee cap would often pop out of place, so he had to constantly wear his knee brace.

Upon VA examination in March 2013, the Veteran reported increased pain, and that when he wore his knee brace his knee cap would pop out of place at times, more often if he did not wear his brace.  The Veteran also reported that quick turning caused more pain, and more pain with going down steps than up.  The Veteran also stated that at times he would feel his left knee cap slide across his knee and cause intense momentary pain.  The examiner noted the ligament and meniscus issues shown upon the MRI, and the Veteran's report his left knee would give out from time to time.  The Veteran further reported flare-ups in that if he stepped the wrong way the knee would hurt more, as well as if he stood for too long.  The Veteran further reported some spontaneous pain, and some episodes of stumbling. 

Upon examination range of motion measurements were performed for both of the Veteran's knees.  Left knee flexion was to 105 degrees, with objective evidence of painful motion beginning at 105 degrees.  Left knee extension was to zero degrees, with objective evidence of painful motion beginning at 10 degrees.  After repetitive use testing flexion ended at 90 degrees, and extension ended at 10 degrees.  The Veteran's functional loss and/or functional impairment of the left knee was listed as less movement than normal, weakened movement, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Pain on palpation of the left knee was noted.  Joint stability tests were all reported as normal, but the examiner explained that during testing there was pain but not laxity.  The examiner also stated the Veteran had evidence or history of moderate recurrent patellar subluxation or dislocation on the left.  Finally, the March 2013 VA examiner stated the Veteran had a left meniscus condition, with symptoms of meniscal tear, frequent episodes of joint pain, and frequent episodes of joint effusion.  The examiner stated the residuals signs or symptoms of the Veteran's 1979 left meniscectomy were the symptoms listed above, to include pain and decreased range of motion.

In a May 2013 statement, the Veteran reported he experienced pain because he had no cartilage, bones that rubbed together, and that his leg was bowed at the knee because nothing was put in the place of the cartilage.  The Veteran stated he also had bone spurs, arthritis, and his knee cap popping out of place.  The Veteran reported his leg would give out on him.

Upon a May 2013 VA primary care visit, the Veteran reported his knee stayed swollen and hurt constantly, and his knee cap still popped out of place even with his brace.  Upon examination the left knee had mild effusion.

Upon an October 2013 VA examination, the Veteran reported his left knee would give out if he stepped to the side or stepped the "wrong way," or sometimes with just normal walking.  The Veteran reported flare-ups in that quick turning would sometimes cause more pain.

Upon examination, range of motion measurements were performed for both knees.  Left knee flexion was to 115 degrees, with objective evidence of pain at 90 degrees.  Extension was to 5 degrees, with no objective evidence of painful motion reported.  Following repetitive use, left knee flexion was to 110 degrees, and extension was to zero degrees.  The Veteran's functional loss and/or functional impairment of the left knee was listed as less movement than normal, excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Joint stability tests were all reported as normal, but the examiner stated the Veteran had evidence or history of a moderate recurrent patellar subluxation or dislocation in his left knee.  The symptoms of the Veteran's left knee meniscal condition were listed as meniscal tear, frequent episodes of joint pain, and frequent episodes of joint effusion.  The residuals signs or symptoms of the Veteran's 1979 meniscectomy were listed as "pain, decreased [range of motion], etc."

During the November 2013 hearing before the Board, the Veteran testified that he had been issued a specially made brace for his left knee because the knee cap would pop out of place.  The Veteran testified that his knee cap would pop out of place when he turned in his sleep, and he would wake with the sudden pain.  The Veteran testified that his knee gave out, sometimes might stiffen up, lock in place, and at times would just give way as he walked.  He reported that the knee still swelled depending on how long he had been standing, and that he experienced pain all the time, but indicated it would vary in severity.  He testified the knee would give out on him four-to-five times a week, depending on how much he was walking or standing, and stated the knee would give out even if he was wearing his brace. 

Upon a June 2014 VA orthopedic surgery visit, the Veteran's primary complaint was listed as left knee pain.  The physician noted prior injections, bracing, over-the-counter pain relievers, and activity modification had failed to provide adequate relief.  Upon examination, the left knee exhibited patellofemoral crepitation, was stable to varus/valgus stress, there was anterior laxity, and range of motion was measured as 10 to 110 degrees.  Upon a September 2014 VA orthopedic surgery visit, the Veteran's complaints were the same regarding his left knee, and he requested to proceed with a total knee arthroplasty.  Upon examination the left knee exhibited patellofemoral crepitation, was stable to varus/valgus stress, and an instability test was negative.  The physician stated the Veteran's surgery would be scheduled for October.  

On October 21, 2014, the history and physical examination performed prior to the Veteran's left total knee replacement surgery found the left knee exhibited patellofemoral crepitation, was stable to varus/valgus stress, an instability test was negative, and range of motion was measured as 5 to 110 degrees.  

Analysis

First, the Veteran's osteoarthritis of the left knee is currently rated as 10 percent disabling for limitation of extension under Diagnostic Code 5261.  See February 2017 rating decision.

The Board finds the evidence of record indicates that at worst, extension of the Veteran's left knee was limited to 10 degrees prior to October 21, 2014.  See June 2014 VA orthopedic surgery outpatient note; March 2013 VA examination report.  As limitation of flexion to 15 degrees has not been shown, the criteria for an initial disability rating in excess of 10 percent under Diagnostic Code 5261 prior to October 21, 2014 have not been met.  38 C.F.R. § 4.71a.

Next, the Board finds the evidence of record indicates that at worst, flexion of the Veteran's left knee was limited to 90 degrees during the appeal period.  See October 2013 VA examination report; March 2013 VA examination report.  As limitation of flexion to 45 degrees has not been shown, the criteria for a separate compensable disability rating under Diagnostic Code 5260 before October 21, 2014 have not been met.  38 C.F.R. § 4.71a.

However, the Board finds the medical evidence of record indicates that the Veteran's osteoarthritis of the left knee related to his in-service meniscectomy was manifested by frequent episodes of pain, effusion into the joint, and decreased range of motion.  See, e.g., October 2013 VA examination report; May 2013 VA primary care note; March 2013 VA examination report.  The Veteran has consistently reported that his left knee symptoms throughout the appeal period have included stiffness or locking of the knee, and he and his wife have reported they could hear the Veteran's left knee crack or pop.  See, e.g., November 2013 videoconference hearing testimony; March 2012 Veteran statement; December 2010 VA examination report; September 2010 statement from Veteran's wife; September 2010 VA primary care note.

"Locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop.  Symptoms suggesting a meniscal tear including locking during joint extension, clicking or popping during motion, and localized tenderness along the medial or lateral joint line.  Firestein, Kelley's Textbook of Rheumatology 571, 573 (9th ed. 2012).

Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and finds that the Veteran's left knee osteoarthritis prior to October 21, 2014 more nearly approximated a 20 percent initial disability rating under Diagnostic Code 5258 for dislocated semilunar cartilage.  Diagnostic Code 5258 is more favorable in this case, as it allows for a higher, single and maximum 20 percent disability rating for dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

Here, the evidence of record reflects that the Veteran's osteoarthritis of the left knee was manifested by pain, locking, and effusion into the joint productive of limitation of extension to 10 degrees.  Because the Board is granting an initial disability rating of 20 percent under Diagnostic Code 5258 prior to October 21, 2014, the 10 percent disability rating under Diagnostic Code 5261 will be discontinued.  The Board finds that the Veteran may not be assigned separate ratings under both Diagnostic Codes 5258 and 5261 under the circumstances of this case without violating the rule against pyramiding.

Regarding the service-connected subluxation of the left patella, the Board acknowledges that the December 2010 VA examiner stated there were no objective findings of instability upon the December 2010 examination.  See February 2011 addendum.  However, the December 2010 VA examiner noted the Veteran's reports of instability, and did not discuss whether the Veteran had evidence or history of recurrent patellar subluxation or dislocation in his left knee.  Further, the Board finds the Veteran has consistently reported experiencing instability of his left knee throughout the appeal period.  See, e.g., September 2010 Veteran statement; September 2010 VA primary care note; see also September 2010 statement from the Veteran's wife.  The Veteran is competent to report the symptoms he experiences, including instability and giving way of his left knee.  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and finds it was factually ascertainable that the Veteran's left knee was productive of moderate recurrent subluxation or instability throughout the appeal period prior to October 21, 2014.  Accordingly, the Board finds that entitlement to an initial 20 percent disability rating for moderate subluxation of the left patella under Diagnostic Code 5257 is warranted since the Veteran's date of claim, September 9, 2010.  38 C.F.R. § 3.400(o).

However, the Board finds the medical evidence of record indicates that the Veteran's subluxation or instability of the left knee was never more than moderate in nature prior to October 21, 2014.  Upon VA examinations all objective stability tests were negative, and the VA examiners indicated the Veteran's recurrent subluxation of the left knee was moderate.  See October 2013 VA examination report; March 2013 VA examination report; February 2011 addendum to the December 2010 VA examination report.  Further, VA treatment records have noted positive tests for instability on occasion, but then subsequent negative instability tests, and the Veteran's treating providers have not indicated instability or subluxation which would be characterized as severe.  See, e.g., October 2014 VA surgery history and physical note; September 2014 VA orthopedic surgery outpatient note; June 2014 VA orthopedic surgery outpatient note.  Accordingly, the Board finds the criteria for an initial disability rating in excess of 20 percent for subluxation of the left patella have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has considered lay statements of record relating to the severity of the Veteran's left knee disability, and finds that the results of the objective examinations by competent health care providers are the most probative evidence as to whether his left knee disability is manifested by severe recurrent subluxation of the patella, because the VA examiners specifically considered the Veteran's reports regarding his left knee symptoms, to include instability and giving way.  Accordingly, the Board finds the objective medical evidence of record outweighs the Veteran's reports.

Finally, the Board finds that the medical evidence of record does not show ankylosis, impairment of the tibia and fibula, or genu recurvatum of the left knee prior to October 21, 2014.  Accordingly, Diagnostic Codes 5256, 5262, and 5263 are not for application.  38 C.F.R. § 4.71a.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds an initial disability rating of 20 percent is warranted for the Veteran's osteoarthritis of the left knee related to his in-service meniscectomy.  The Board finds no provision upon which to assign the Veteran an increased initial disability rating for his subluxation of the left patella.  However, the Board finds entitlement to an effective date of September 9, 2010 for the grant of an initial 20 percent disability rating for subluxation of the left patella associated with osteoarthritis of the left knee is warranted.


ORDER

Entitlement to an initial disability rating of 20 percent for osteoarthritis of the left knee prior to October 21, 2014 is granted.

Entitlement to an effective date of September 9, 2010 for the grant of an initial 20 percent disability rating for subluxation of the left patella associated with osteoarthritis of the left knee is granted.

Entitlement to an initial disability rating in excess of 20 percent for subluxation of the left patella prior to October 21, 2014 is denied.


REMAND

As discussed above, the Veteran's status post total knee replacement, left knee (formerly evaluated as osteoarthritis with subluxation), was rated as 30 percent disabling from December 1, 2015 to November 6, 2016.  The Veteran's VA treatment records indicate the Veteran continued to complain of left knee pain during this period, and the Veteran was referred to a private specialist.  See November 2016 VA consult result note; November 2016 VHA Choice Approval note; September 2016 VA Choice Approval note; August 2016 VA orthopedic surgery outpatient note.  The Veteran underwent a revision of his left total knee replacement on November 7, 2016 at Saints Mary and Elizabeth Hospital.  However, no private treatment records except for the November 2016 operative note are of record.  On remand, the AOJ should ask the Veteran to identify all private treatment related to his left knee since December 2015, and undertake appropriate efforts to obtain any outstanding treatment records.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any non-VA testing and/or treatment related to his left knee since December 2015, including as through the VHA Choice program.  The AOJ should undertake appropriate development to obtain any outstanding treatment records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

2. The AOJ should obtain any outstanding VA treatment records, to include from the Louisville VA Medical Center dated from November 2016 to the present.

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


